DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.

Claim Status
	Claims 39-43, 45-46, and 48-51 are pending.  Claims 44 and 47 were canceled in the Reply filed 12/04/2020.  Claims 50-51 were added in the Reply filed 12/04/2020. The scope of all previously pending claims has been substantially and materially altered by amendment.  Claims 48-51 are withdrawn.  Claims 39-43 and 45-46 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group II (original claims 39-43) and the single elected species of method wherein the peptide is SEQ ID NO: 1 (“DDQNPWRAY‌LDLLFP‌TD‌T‌L‌LL‌DLLW”) and the non-ocular cell is a T-cell (wherein no linker and no cargo are present) in the reply filed on 7/8/2019 was previously acknowledged.

	Claim 48 is directed to a non-elected species that is not contained or comprised by the originally elected species, having the sequence of SEQ ID NO: 1. Claim 49 has not been identified by Applicant as reading upon the originally elected species of a non-ocular cell producing instant SEQ ID NO: 1; furthermore claim 49(i) mentions glycine, which is not present in SEQ ID NO: 1; therefore, presently, claim 49 is presumed to be excluded from the scope of the originally elected species at this time.  If this is incorrect, Applicant should explicitly identify how the originally elected species satisfies claim 49 and explicitly identify that it reads upon the originally elected species.  Upon such clarification, claim 49 will be rejoined and no longer withdrawn, and will be rejected for all reasons of record applicable to claim 39 and the originally elected species.  Similarly, claims 50-51 are not limited to the originally elected species of T-cell. 
Accordingly, claims 48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2019.
As noted in the Election/Restriction Requirement mailed 5/6/2019, Applicant should identify “claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added” (see, e.g., Requirement mailed 5/6/2019 at 3 at final ¶).  In the absence of clarification, it is presumed that the originally elected species fully satisfies the amended language as identified below.
	Claims 39-43 and 45-46 are presently considered.

Priority
	The priority claim to US Appl. No. 62/517,830 as filed 6/9/2017 is acknowledged.

Specification
The substitute Specification filed 12/04/2020 addressing the use of the term pHLIP®1, is acknowledged.
Drawings
The Petition to accept color drawings filed 12/04/2020 was granted in the Petition Decision mailed 12/10/2020. 

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 12/04/2020 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, US Appl. No. 62/517,830 was filed 6/9/2017, and 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As filed 12/4/2020, the pending claims were amended.  Claims 39 and 40 are representative of the pending invention:
39. (Currently Amended) A non-ocular mammalian immune cell comprising an exogenous nucleic acid encoding a pH triggered peptide comprising at least 8 consecutive amino acids with a sequence that is at least 85% identical to (i) a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein; or (ii) the reverse of a sequence of at least 8 consecutive amino acids that occurs in a wherein the pH triggered peptide comprises the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), and wherein the pH triggered exterior surface of said cell.

40. (Currently Amended) A non-ocular mammalian immune cell comprising a pH triggered wherein the pH triggered peptide comprises the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), and wherein the pH triggered present on the exterior surface of said cell.
These amended claims have been rejected under 35 USC § 112(b) as set forth below (incorporated herein) because it is unclear if SEQ ID NO: 1 is intended to fully satisfy Roman numerals (i) and (ii) or if SEQ ID NO: 1 is intended to be a separate and distinct limitation.  For purposes of applying prior art, the limitations set forth in the Roman numerals at claims 39-40 are deemed fully satisfied by SEQ ID NO: 1, which is consistent with the originally elected species continuing to read upon claims 39-40.  Furthermore, this is reasonable because SEQ ID NO: 1 comprises >85% sequence identity with HSPC053 (see, e.g., HSPC053 [Homo sapiens], GenBank: AAF29025.1, NCBI.nlm.nih.gov, 1 page, also available at https://www.ncbi.nlm.nih.gov/‌protein/‌AAF29025.1 (last visited 3/15/2021); hereafter “HSPC053”, at positions 139-142, showing 7/8 matches or >85% identity).  Accordingly, the language reciting 
“…peptide comprising at least 8 consecutive amino acids with a sequence that is at least 85% identical to (i) a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein; or (ii) the reverse of a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein…”
unclear if the claims have a scope equivalent to the following claims or not:
39. (Currently Amended) A non-ocular mammalian immune cell comprising an exogenous nucleic acid encoding a peptide comprising the sequence DDQNPWRAYLDLLFP‌TDTL‌LL‌DLLW (SEQ ID NO: 1), and wherein the peptide is expressed on the exterior surface of said cell.

40. (Currently Amended) A non-ocular mammalian immune cell comprising a peptide comprising the sequence DDQNPWRAYLDLLFP‌T‌D‌TLLLDLLW (SEQ ID NO: 1), and wherein the peptide is present on the exterior surface of said cell.
The applicable claim interpretation is discussed below.
At claims 39-40, “non-ocular mammalian immune cell” is not explicitly defined, and the phrase does not actually appear in the originally filed disclosure.  Furthermore, the phrase “non-ocular” appears redundant with “immune cell”, because immune cells are necessarily non-ocular cells.  It is presumed that the term “non-ocular mammalian immune cell” includes at least T-cells, B-cells, neutrophils, eosinophils, basophils, lymphocytes, monocytes, dendritic cells, natural killer cells, and macrophages (see, e.g., Spec. filed 12/04/2020 at 48 at 3rd ¶; see, e.g., MPEP § 2111, § 2173.01(I)).  For purposes of examination, the phrase “non-ocular mammalian immune cell” is given its broadest reasonable understanding, and is understood to read upon any cell derived from mammalian immune cells, including immortalized cell lines such as Jurkat cells and K562 cells.
“Exogenous nucleic acids” is not explicitly defined on record, but is interpreted literally to mean that the nucleic acid at issue must originate from outside the organism (i.e., outside the non-ocular cell).
Comprising” is interpreted in view of MPEP § 2111.03(I), and is understood to mean that the claim scope is open-ended and does not exclude additional components.
A “pH triggered peptide” is understood to fully encompass any peptide that satisfies the positively recited limitations set forth at instant claims 39-40. Specifically, it is understood to be fully satisfied by any peptide comprising SEQ ID NO: 1.  
The claims recited “wherein” clauses, namely “wherein the pH triggered peptide is [expressed/present] on the exterior surface of said cell”; “wherein the at least 8 consecutive amino acids are located outside the lipid bilayer of the cell membrane of said cell”; and “wherein at least 85% of the [pH triggered] peptide is presented on the exterior of said cell”.  These recitations are not described on record as requiring any particular structural limitations. Therefore, for purposes of applying prior art, these “wherein” clauses are reasonably understood to be recitations of an intended and expected result fully satisfied by all “non-ocular mammalian immune cells” that express any peptide comprising SEQ ID NO: 1.  This is reasonable because the originally filed disclosure fails to identify any additional essential structures required to satisfy any of the pending “wherein” clauses (see also, MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).   Therefore, “wherein” clause is understood to be a recitation of an intended and expected result fully satisfied by the positively recited structural limitations set forth in the body of the claims, namely the presence of instant SEQ ID NO: 1.  If Applicant disagrees with this interpretation, Applicant should identify that the originally elected species is not enabled for the pending claims, and should clearly identify all enabled embodiments on record by specifying the structures necessary to satisfy each “wherein” clause.
	Additional teachings and claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claims 39-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments filed 12/4/2020.
The rejection of claims 39-40 under the judicially created basis of improper Markush group of alternatives, is withdrawn in view of the amendments filed 12/4/2020.
The rejection of claims 39-46 under 35 U.S.C. 103 as being unpatentable over Weerakkody (Family of pH (low) insertion peptides for tumor targeting, PNAS, vol. 110(15):5834-5839 (April 9, 2013); hereafter “Weerakkody”; cited in previous action) in view of Raup et al. (Biotechnology Reports, vol. 11:53-61 (online June 16, 2016); hereafter “Raup”) is withdrawn in view of the revised rejection set forth below.
The rejection of claims 39-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendments filed 12/4/2020.

Claim Objections
Claims 39, 40, and 42 are objected to because of the following informalities:  
Claims 39 and 40 recite the phrase “non-ocular mammalian immune cells”, which contains superfluous language.  Specifically, mammalian immune cells are necessarily “non-ocular” cells.  Superfluous language should be removed to enhance claim clarity and avoid confusion. 
Claims 39 and 40 recite the phrases
“…peptide comprising at least 8 consecutive amino acids with a sequence that is at least 85% identical to (i) a sequence of at least 8 consecutive 
These phrases appear to be fully satisfied by “comprises the sequence  [SEQ ID NO: 1]”.  Therefore, these limitations appear to be superfluous.  Superfluous language should be removed to enhance claim clarity and avoid confusion. 
	Claim 42 recites the phrase “H triggered peptide”.  It is presumed that this is a typographical error and that “pH triggered peptide” was intended as is present at amended claims 39-40.
Appropriate correction is required.

New or Revised Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claims 39 and 40 now recite:
39. (Currently Amended) A non-ocular mammalian immune cell comprising an exogenous nucleic acid encoding a pH triggered peptide comprising at least 8 consecutive amino acids with a sequence that is at least 85% identical to (i) a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein; or (ii) the reverse wherein the pH triggered peptide comprises the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), and wherein the pH triggered exterior surface of said cell.
40. (Currently Amended) A non-ocular mammalian immune cell comprising a pH triggered wherein the pH triggered peptide comprises the sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1), and wherein the pH triggered present on the exterior surface of said cell.
The metes and bounds of the claimed invention is prima facie unclear because the structure of the “pH triggered peptide” is ambiguous.  Specifically, there is a substantial and material concern regarding whether or not the limitations of the Roman numerals recited at claims 39-40 are (a) fully satisfied by newly recited SEQ ID NO: 1, or (b) are separate and additional limitations that must be satisfied by another unspecified sequence other than SEQ ID NO: 1.  The answer to this question impacts whether or not the amended claims continue to read upon the originally elected species or not, and what prior art is applicable under 35 USC § 103.  The primary purpose of 35 USC 112(b) is “is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent” (see, e.g., MPEP § 2173). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (see, e.g., Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993); see also MPEP § 2173.02(II)).  For purposes of applying prior art, the limitations set forth in the Roman numerals are deemed fully satisfied by SEQ ID NO: 1, which is consistent HSPC053 (see, e.g., HSPC053 [Homo sapiens], GenBank: AAF29025.1, NCBI.nlm.nih.gov, 1 page, also available at https://www.ncbi.nlm.nih.gov/‌protein/‌AAF29025.1 (last visited 3/15/2021); hereafter “HSPC053”, at positions 139-142, showing 7/8 matches or >85% identity).  Accordingly, the language reciting 
“…peptide comprising at least 8 consecutive amino acids with a sequence that is at least 85% identical to (i) a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein; or (ii) the reverse of a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein…”
is presently understood to be superfluous (unless otherwise stated) and has necessitated claim objections as set forth above. 
	Claims 39-40 are rejected as indefinite for recitation of “non-ocular mammalian immune cell”, which is (i) not a term of art, (ii) does not literally appear in the originally filed disclosure, and (iii) is not defined or identified in a way that clearly informs an artisan of the metes and bounds of cell lines and cell types included or excluded from the pending claim scope.  Specifically, it is unclear if the genus of all possible “non-ocular mammalian immune cells” includes or excludes immortalized and/or cancerous mammalian immune cells.  This is pertinent because immortalized cell lines are frequently utilized in the relevant art, and therefore it is of substantial and material importance to know whether or not such cell lines would constitute infringement of the patent or not (see, e.g., MPEP § 2173).  For example, it is unclear if the claim scope is limited to only primary cells or if the claim scope includes “immune cell” cell lines such as Jurkat cells (immortalized line of human T cells) and K562 cells (immortalized myelogenous leukemia cell line).  Critically, if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand see, e.g., Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993); see also MPEP § 2173.02(II)).  For purposes of examination in view of the prior art, the claim scope is given its broadest reasonable interpretation, and is therefore understood to include all “non-ocular mammalian immune cells” including Jurkat cells, K562 cells, etc.  This is reasonable because “non-ocular cells” as originally claimed broadly included all bacterial, plant, ….. fungal, cancer, and immortalized cells.  Furthermore, the Specification clearly utilizes non-ocular mammalian cancer cell lines (see, e.g., Sub. Spec. filed 12/04/2020 at 178 at lines1-30). Finally, Jurkat cells were previously recited in a rejection of record and Applicant did not assert, argue, or otherwise indicate that such cells were not intended to be included in the pending claim scope at that time.  Accordingly, including such cell types gives the claim scope the broadest reasonable interpretation.  Applicant is in the best position to further limit the cell types included in the claim scope to avoid ambiguity by simply incorporating claim 43 into instant claims 39 and 40.  Accordingly, claims 39-40 are rejected as indefinite for using an undefined and Applicant-created term.
Claims 43 and 45-46 each recites the limitation "the non-ocular cell" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of applying prior art, the claims are understood to be directed to “the non-ocular mammalian immune cell” of amended claim 40.
Claims 39-43, 45-46, and 49 are indefinite because they depend directly or indirectly form an indefinite base claim.
Accordingly, claims 39-43 and 45-46 are rejected.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon claim 39 or claim 40.  Therefore, claims 39-40 are representative of the pending claims scope. 
Lack of literal Support
Claims 39-42 were amended in the Reply filed 12/04/2020, and the amended claims do not literally appear in the originally-filed disclosure.  
Specifically, the originally filed disclosure does not literally recite or define the term “non-ocular mammalian immune cell”, and the genus defined by the limitations

is literally absent from the originally filed disclosure.  Furthermore, dependent claims 41-43 and 45-46, as amended in view of amended claims 39-40, do not literally appear in the originally filed disclosure (zero examples reading on these claims were reduced to practice or otherwise meaningfully discussed in detail).
Applicant has failed to identify where the instantly claimed invention is literally disclosed, as an integrated whole2, in the originally filed disclosure.  Although Applicant directed Examiner to ¶¶[0008], [0009], [0047], [0106]-[0107], [0177]-[0181], [0201], [0227], [0244], [0302]-[0303] and Figure 10 (see, e.g., Reply filed 12/04/2020 at page 4 at 2nd ¶), these disclosures do not literally disclose the instantly recited claims (critically, the paragraphs in the Specification are not numbered).  If Applicant meant to refer to the PGPub document, it is noted that zero paragraphs mention “non-ocular mammalian immune cell” at all, and zero disclosures identified by Applicant appear to have synonymous or equivalent metes and bound as recited in the instant genera of amended claims 39-40.  
Therefore, the amended claims do not literally appear in the originally filed disclosure.
Lack of Implicit or Inherent Support
see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
The claim scope is ambiguous.  Specifically, the genus of “non-ocular mammalian immune cell” does not appear on record, and lacks any specific art-recognized meaning.  As noted under the 35 USC § 112(b) rejection (incorporated herein), the metes and bounds of the scope implied by this novel phrase is unknown because the term is undefined on record and it is unclear if the term includes or excludes basic cell lines that are immortalized or cancer-derived.  In addition, the Examiner has been unable to find any implicit or inherent support for any genus of pH triggered peptides defined by the limitations
“pH triggered peptide comprising at least 8 consecutive amino acids with a sequence that is at least 85% identical to (i) a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein; or (ii) the reverse of a sequence of at least 8 consecutive amino acids that occurs in a naturally occurring human protein, wherein the pH triggered peptide comprises the sequence DDQNPWRAYLDLL‌FP‌TD‌T‌L‌L‌LDLLW (SEQ ID NO: 1), and wherein the pH triggered peptide is [expressed/present] on the exterior surface of said cell”.
Critically, as explained in the claim interpretation section (incorporated herein) and under 35 USC § 112(b) (incorporated herein), the metes and bounds of the claim scope are unknown because it is unclear if the Roman numerals are satisfied by SEQ ID NO: 1, or if SEQ ID NO: 1 is intended to be a separate and distinct limitation in addition to the Roman numerals.  This ambiguity in claim scope is relevant because the Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., id.).
	Critically, the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).  MPEP § 2163.05(II) notes that changes involving subgeneric terminology may not be acceptable (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a [single] species upon which it reads" (emphasis added)).  Here, the presently claimed invention is a subgenus of the originally claimed genus, but no reduction to practice appears on record for any species within the subgenera of instant claims 39-43 or 45-46.  Because zero species within the scope of instant claims 39-43 or 45-46 were literally, implicitly, or inherently disclosed or otherwise reduced to practice, the present claims recite a subgenus but fails to disclose even a single “species upon which it reads”; therefore “it cannot be said that such a subgenus is necessarily described” by the instant disclosure (see id.).
	It is noted that no structure/function relationships for limitations found at claims 41-42 even appear on record.  Likewise, no structure/function relationship is disclosed for the newly hoped-for and desired results, but the Application provides zero explanation or guidance reasonably informing artisans of exactly what structures are required and necessary to actually satisfy such claim limitations.  In the absence of clear guidance regarding what structures are capable of satisfying such limitations, the Examiner has assumed that the originally elected species necessarily satisfies the limitations, but actually no support for this assumption is actually found anywhere in the originally filed disclosure.
	Accordingly, the newly amended claim scope is not inherently or implicitly supported by the originally filed disclosure, and it is unclear what the metes and bounds of the claimed invention may even be, or exactly what structures are required to satisfy the “wherein” clauses.  In the absence of any guidance or additional disclosure, an artisan would not reasonably conclude Applicant had possession of the instantly claimed genus of “non-ocular mammalian immune cells”.
Applicant’s Identification of Supporting Disclosures
Although Applicant directed Examiner to ¶¶[0008], [0009], [0047], [0106]-[0107], [0177]-[0181], [0201], [0227], [0244], [0302]-[0303] and Figure 10 (see, e.g., Reply filed 12/04/2020 at page 4 at 2nd ¶), these disclosures do not literally disclose the instantly recited claims.  In fact, the specification of record contain paragraphs that are not numbered.  Even assuming arguendo that Applicant means to refer to the PGPub document, it is noted that zero paragraphs mention “non-ocular mammalian immune cell” at all, and zero disclosures identified by Applicant appear to be synonymous or equivalent in scope to any pending and examined claim or even clearly disclose a single species that is unambiguously within the scope of the instantly claimed invention.   Applicant has failed to identify where any description, synonymous see, e.g., rejection under 35 USC §112(b)).  Applicant has failed to reasonably explain how the multiple paragraphs referenced, taken in context, meaningfully or reasonably direct an artisan to the instantly claimed genus or otherwise reasonably inform an artisan that Applicant had possession of the claimed genus at the time of filing.  Following review of the paragraphs cited by Applicant, and presumed to be in the PGPub, it is unclear if any of the paragraphs, considered in context, even pertain to or encompass the newly amended claim scope.  Finally, zero citations pertaining to structure/function relationships regarding the “wherein” clauses were identified by the Applicant, and therefore it is unclear exactly what structures are required to satisfy the limitations of the claims (e.g., the answer to “what structures are required to yield ‘at least 85%...’ as recited at claim 42” is presently unknown).
Accordingly, the amended claims are not literally, implicitly, or inherently supported by the originally filed disclosure.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole. This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be arbitrarily combined in order to create a novel combination, not described in its entirety on record, but capable of circumventing prior art of record.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. Here, as explained above, the invention was not disclosed as an integrated whole literally, implicitly, or inherently.
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 39-43 and 45-46 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/069607A1 (May 6, 2016; Altomore et al; cited in previous action) in view of Weerakkody (Family of pH (low) insertion peptides for tumor targeting, PNAS, vol. 110(15):5834-5839 (April 9, 2013); hereafter “Weerakkody”; cited in previous action), Raup et al. (Biotechnology Reports, vol. 11:53-61 (online June 16, 2016); hereafter “Raup”; cited in previous action), Huan et al. (Stable gene transfer and expression in human primary T cells by the Sleeping Beauty transposon system, Blood, vol. 107(2):483-491 (Jan. 2006); hereafter “Huan”), and further in view of Yan et al. ([Cloning of human RHD gene and its expression in K562 cells], Article in Chinese, Zhongguo Shi Yan Xue Ye Xue Za Zhi, vol. 13(3):492-5 (Jun 2005), Abstract Only; hereafter “Yan”).
Claim interpretation: The applicable claim interpretation has been set forth above in the section entitled “Claim Interpretation”, which is incorporated herein. For purposes of the instant rejection, it is understood that instant SEQ ID NO: 1 comprises all structures necessary to satisfy the “wherein” statements set forth at claims 39-42.  If this is incorrect, Applicant should admit on 
Regarding instant claims 39-43 and 45-46, WO’607 teaches and discloses methods for treating cancer (see, e.g., WO’607 at abs, claim 1; see also id. at Fig. 1), wherein WO’607 identifies that one component of the disclosed methodology is a “stimulatory peptide” that may be “coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 3, 19, 21, 28, and 30).  The “membrane-inserting peptide” is understood to include pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31).  WO’607 identifies that the “stimulatory peptide[] coupled to a membrane-inserting peptide” may be a fusion protein encoded by recombinant DNA (see, e.g., WO’607 at claims 5, 21, and 30), and WO’607 generally identifies that such proteins may be produced using cDNA vectors, expression plasmids, and generally any expression system in the act using “bacterial (E. coli, insect, or mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  Accordingly, WO’607 provides guidance and motivation reasonably directing artisans to make and recombinantly produce “stimulatory peptides coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 5, 21, and 30), wherein the “membrane-inserting peptide” may be a pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31), and wherein the recombinant expression system may include expression in “mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  Regarding the benefits of utilizing the specific membrane-inserting peptide of pHLIP®, WO’607 explicitly discusses multiple membrane-inserting peptides, but notes that “[d]epending on the use of the membrane self-inserting peptide conjugate, certain membrane self-inserting peptides can be better choices than others” (see, e.g., WO’607 at 12 at lines 5-33).  Specifically, WO’607 informs artisans that pHLIP® peptides are suitable for in vivo uses because pHLIP® peptides see, e.g., WO’607 at 12 at lines 5-21).  Therefore, WO’607 provides guidance and motivation directing artisans to produce and utilize fusion proteins comprising “pHLIP®” peptide.  Regarding claims 39-40 and the limitations regarding “at least 8 consecutive amino acids…”, WO’607 identifies that the “stimulatory ligands” that may be coupled with pHLIP® peptides are naturally-occurring human proteins (see, e.g., WO’607 at 11 at lines 23-33, 13 at lines 15-26, claims 17, 19, 21-23, 26, 28, and 31).  These proteins are cytokines over 8 amino acids in length (id.).  Therefore, such coupled constructs comprising a “stimulatory” protein ligand and a pHLIP® peptide would be understood to necessarily comprise an entire sequence of a naturally occurring human protein (e.g., >8 consecutive amino acids).  In summary, WO’607 reasonably informs and motivates artisans to produce pHLIP®-comprising fusion peptides using mammalian expression systems. 
	The prior art of WO’607 differs from the instant claims as follows: Although WO’607 provides guidance and motivation to produce pHLIP®-comprising fusion proteins in mammalian cell lines, WO’607 does not specifically teach or exemplify (i) the usage of the specific pHLIP® of instant SEQ ID NO: 1, or the specific usage of (ii) a “non-ocular mammalian immune cell” as presently required at instant claims 39-40.
	Regarding instant claims 39-42 and instant SEQ ID NO: 1, Weerakkody is cited herein to establish that pHLIP® sequences were known in the prior art (see, e.g., Weerakkody at title, abs, passim).  More specifically, Weerakkody teaches and discloses the pHLIP® of Var3, which comprises instant SEQ ID NO: 1 (compare Weerakkody at 5834 at col II at § “Design of pHLIP® Variants” and “Var3” with instant SEQ ID NO: 1, showing 100% sequence identity).  Therefore, instant SEQ ID NO: 1 is not a point of novelty and was a prior-art pHLIP® sequence.  Regarding the selection of the pHLIP® of Var3, Weerakkody not only identifies that “Var3” is a see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants”), but also exemplifies Var3 relative to other pHLIP® peptides (see, e.g., Weerakkody at 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837, exemplifying Var3 and Var7, and showing Var3 is superior in HeLa-GFP tumors).  Accordingly, from among the pHLIP® peptides disclosed, an artisan would be directed to the narrow subgenus of Var3 and Var7 in view of WO’607, and more specifically to Var3.  In summary, instant SEQ ID NO: 1 is not a point of novelty, and was known and exemplified in the prior art as pHLIP® “Var3”.  Therefore, an artisan reviewing the prior art would be reasonably motivated to select known pHLIP® peptides (see, e.g., MPEP § 2144.06(II)), and would be motivated to specifically select the pHLIP® of “Var3” in view of the prior art.
	Regarding claims 39-40 and a “non-ocular mammalian immune cell”, general methodologies for cloning and expressing exogenous proteins in mammalian cells, including immune cells, was well-within the ordinary skill in the art.  Raup, Huang, and Yan are each cited herein to establish the ordinary level of skill in the gene expression and engineering arts as it pertains to immune cells such as K562 cells and T-cells.  Regarding expression of exogenous proteins from T cells, Raup is cited herein to establish that methods of genetically modifying Jurkat cells to express exogenous proteins was known in the prior art (see, e.g., Raup at abs), and Jurkat cells are T-cells (see, e.g., Raup at 54 at col II at § 2.5).  Accordingly, the general expression of exogenous proteins from Jurkat cells (i.e., immortalized T-cells), wherein the cells comprise exogenous nucleic acids encoding a protein of interest (see, e.g., Raup at abs, 55 at col I at § 2.6 “Plasmids”, col I-II at § “Transfection”), and express that protein of interest (id.), was known in the art, and therefore is not a point of novelty.  Regarding the expression of exogenous proteins from immune cells, including primary T cells, Huang identifies transponson systems see, e.g., Huang at title, abs).  Accordingly, the integration and expression of exogenous genes into primary T-cells was known in the art.  Regarding the expression of exogenous proteins from immune cells, such as K562 cells, Yan is cited herein to establish that the general cloning and expression of transduced K562 cells to generate K562 cells that express exogenous proteins at the membrane surface were known in the prior art (see, e.g., Yan at title, abs).  Accordingly, the cloning and expression of exogenous proteins in K562 cells was known in the art and not a point of novelty.  In summary, the selection of any mammalian expression system known in the prior art (including “non-ocular mammalian immune cells” such as K562 cells and T-cells) was enabled and would be expected to provide an equivalent function, namely the predicted and expected production of an exogenous protein sequence such as the pHLIP®-comprising fusion peptides of the primary reference.
Regarding the limitations of claims 39-42, claims 39-40 recite the phrase “wherein the pH triggered peptide is [expressed/present] on the exterior surface of said cell”; claim 41 recites the phrase “wherein the at least 8 consecutive amino acids are located outside the lipid bilayer of the cell membrane of said cell”; and claim 42 recites the phrase “wherein at least 85% of the [pH triggered] peptide is presented on the exterior of said cell”.  Each of these “wherein” clauses is understood to be a recitation of an intended and expected result fully satisfied by all compositions that satisfy the positively recited structures of claims 39-40, namely a “non-ocular mammalian immune cells” that expresses any peptide comprising instant SEQ ID NO: 1.  This is reasonable because the originally filed disclosure fails to identify any additional essential structures required to satisfy these “wherein” clauses, no structure/function relationship is discussed in relation with such clauses, and therefore these clauses are reasonably inferred to be see also, MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Accordingly, the “wherein” clauses of instant claims 39-42 are reasonably inferred to be fully satisfied by the prior art systems of WO’607 when the Var3 pHLIP® peptide of Weerakkody is expressed in K562 cells, T-cells, or any other “non-ocular” mammalian immune cell expression system known in the prior art and suitable for producing recombinant proteins.  This is reasonable, because it is presumed that the originally elected species reads upon instant claims 39-42, and no additional structures other than SEQ ID NO: 1 was identified in the originally elected species.  Accordingly, sequences comprising SEQ ID NO: 1 are presumed fully enabled in the absence of arguments or evidence to the contrary; and therefore such limitations would necessarily be satisfied by Var3 as taught by Weerakkody.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the claimed invention is the combination of prior art elements (i.e., the known pHLIP® peptide of Var3 and the known mammalian expression systems of Jurkat Cells, K562 cells, and/or T-cells) according to the known methods of WO’607 to predictably yield and obtain a mammalian expression system suitable for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination.  Second, the claimed invention is the simple substitution of a known pHLIP® sequence (Var3) in place of the exogenous proteins taught by anyone of the references see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination.  
Furthermore, it is well-within the ordinary skill in the art to express a known protein sequence in a known mammalian cell line using routine techniques in the prior art.
Accordingly, claims 39-43 and 45-46 are rejected.

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.  Notably, multiple arguments raised by the Applicant have been rendered moot in view of the revised or new rejections set forth above.  Applicable arguments are addressed below.
As an initial matter, Applicant fails to address the merits of the obviousness rejections in view of the rationales relied upon by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (G)).  It is presently undisputed that pHLIP® peptides are prior art elements and that protein expression systems utilizing mammalian immune cells are prior art elements.  
It is the Examiner’s understanding that Applicant has argued that the individual prior art references relied upon by the Examiner do not individually render the claimed invention obvious (see, e.g., Reply filed 12/4/2020 at 6 at 4th full ¶ to 6th full ¶, addressing Weerakkody individually; see also Reply filed 12/4/2020 at 7th full ¶ to page 7 at 1st full ¶, discussing the teachings of Raup individual).  These arguments are neither disputed nor dispositive of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At page 7, it is the Examiner’s understanding that Applicant is alleging that there is no motivation to combine the references of record because Weerakkody does not explicitly teach all details in the Raup reference (e.g., fluorescent reporter proteins) (see, e.g., Reply filed 12/4/2020 at 7 at 1st partial ¶ to 2nd full ¶).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rationale relied upon by the Examiner is set forth explicitly and supported by MPEP § 2143(I)(A), (B), and (G), which Applicant fails to address.  Notably, Applicant’s argument erroneously assumes that a rejection under 35 USC § 103 using Raup necessarily requires that the Examiner’s obviousness rationale rely upon the presence of specific fluorescent proteins (see, e.g., Reply filed 12/4/2020 at 7 at 1st partial ¶ to 2nd full ¶).  However, prior art is applicable for all that it teaches, including nonpreferred embodiments and see, e.g., MPEP § 2123(I)-(II)), and the Examiner is permitted to consider the ordinary level of skill in the art (see, e.g., MPEP § 2141.03(I), noting that the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art").  Here, the references pertaining to known mammalian immune cell expression systems are not reasonably limited to the exact proteins reduced to practice in each document, but rather one of ordinary skill in the art would reasonably appreciate that the disclosures more broadly identified a proof of principle applicable to any exogenous proteins.  Therefore, as noted in the rejection, it is well-within the ordinary skill in the art to express a known protein sequence in a known mammalian cell line using routine techniques in the prior art, because such combinations yield nothing more than predicted and expected results, namely the production of an exogenous protein.  Here, the exogenous protein is a prior art fusion protein construct comprising a pHLIP®.  Accordingly, such arguments are not persuasive and fail to address the merits of the rejection.
	Therefore, the Applicant’s arguments have been fully considered, but are not persuasive for at least the reasons discussed above.  


Examiner Notes and Pertinent Prior Art
Examiner notes that the prior art of Deacon et. al., (Targeting acidity in diseased tissues: mechanism and applications of the membrane-inserting peptide, pHLIP, Arch Biochem Biophys. vol. 565:40-8 (online Nov. 18, 2014); hereafter “Deacon”; cited in previous action), Weerakkody et al. (Family of pH (low) insertion peptides for tumor targeting, PNAS, vol. WO2016/069607A1 (May 6, 2016; Altomore et al; cited in previous action); and Tang et al. (Therapeutic potential of CAR-T cell-derived exosomes: a cell-free modality for targeted cancer therapy, Oncotarget, vol. 6(42):44179–44190 (online Oct. 19, 2015); hereafter “Tang”; cited in previous action) were all previously discussed and set forth on record in the Action mailed 6/4/2020.

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Serial Number 77658917, Registration Number 3944903.
        2 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.